Case 1:15-cr-00637-KAM Document 684 Filed 10/12/18 Page 1 of 1 PageID #: 21903
Case l:15-cr-00637-KAM Document 682-1 Filed 10/09/18 Page 1 of 1 PagelD #: 21901 (\ .}JJ

                                                                                            FILED\ i(
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                                     ■k 0CT 12 2018 jjyI




  UNITED STATES OF AMERICA,                                        ORDER             BROOKLYN OFFfC E
                 - against -                                  Criminal Docket No.
                                                              CR-15-0637(KAM)
  MARTIN SHKRELI,

                                Defendant.



         WHEREAS, pursuant to his conviction for securities fraud and conspiracy to commit

  securities fraud, this Court imposed an Amended Judgment against defendant Martin Shkreli (the

  "Defendant"), entered on the docket on April 17,2018, and sentenced him to pay a $300 special

  assessment, $75,000 fine, and $388,336.49 in restitution; and

         WHEREAS, as of October 9, 2018, $465,665.47 has been paid towards the criminal

  monetary penalties imposed against the Defendant, of which $465,083.29 remains on deposit

  with the Registry of the Court; and

         WHEREAS, the Defendant has appealed his conviction and sentence, now

         IT IS HEREBY ORDERED that the Clerk of the Court is respectfully directed to transfer

  any funds currently on deposit in the Court's Registry with respect to the above-captioned case to

  an interest-bearing account with the Court Registry Investment System administered by the

  Administrative Office of the United States Courts, where such funds will remain until further

  order of the Court.

  Dated: Brooklyn, NY

            [&/IO/7l^l^         .2018
                                                   /s/ USDJ KIYO A. MATSUMOTO
                                               HONORABLE KIYO A. MATSUMOTO
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK
